IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30071
                         Summary Calendar


PEARL HUMPHRIES; DOCK HUMPHRIES,

                                         Plaintiffs-Appellants,

                               versus

PERSONAL HEALTH CARE GROUP, INC.,

                                         Defendant-Appellee.


          Appeal from the United States District Court
              for the Western District of Louisiana
                           (98-CV-1982)


                         October 28, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Personal Health Care Group, Inc., removed this diversity case

to the district court, and the Humphries appeal the district

court's denial of their motion to remand to state court.       This

order is the sole matter the Humphries appeal, and there has been

no other order in this case that is subject to appeal.    Standing

alone, an order denying a motion to remand is not a final order

appealable of right.   See, e.g., Aucoin v. Matador Services, Inc.,



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
749 F.2d 1180 (5th Cir. 1985).   The district court's order was not

certified, and the Humphries did not petition under Fed. R. App. P.

5(a) for permission to appeal under our discretionary appellate

jurisdiction.   Accordingly, this appeal is DISMISSED for want of

jurisdiction.




                                 2